—In an action to recover *466damages for personal injuries, etc., the plaintiffs appeal from (1) a judgment of the Supreme Court, Nassau County (Robbins, J.), dated July 29, 1994, which, upon a jury verdict, is in favor of the defendant and against them, and (2) an order of the same court, dated August 3, 1994, which denied their motion, inter alia, to set aside the verdict.
Ordered that the judgment and the order are affirmed, with one bill of costs.
Because the plaintiffs failed to object to the allegedly prejudicial cross-examination, they have failed to preserve this issue for appellate review (see, CPLR 4017; Horton v Smith, 51 NY2d 798, 799; Zipkin v City of New York, 196 AD2d 865, 866; Vavallo v Consolidated Edison Co., 150 AD2d 556, 559; Picciallo v Norchi, 147 AD2d 540, 540-541).
The plaintiffs’ remaining contentions are without merit. Rosenblatt, J. P., Ritter, Thompson and Sullivan, JJ., concur.